DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Pertinent Prior Art
4.	Yamazaki et al. (US 2004/0160224)
	This document discloses a battery capacity calculating method wherein a corrected charging and discharging curve is determined based on a correction voltage and capacity (Fig. 8; ¶24, 73, and 107).  However, this document is silent on, in particular, “an estimation calculation processing unit configured to obtain an estimated error between a measured voltage and a prior estimation voltage obtained from the prior estimation function, and obtain, based on the calculated estimated error and the current value, a posterior estimation value by correcting an open-end voltage and an impedance value in accordance with a correction expression using a Gaussian function having a predetermined learning rate LR and correction width σ as terms, correct the prior estimation function based on the calculated posterior estimation value, set a new prior estimation function, and estimate a charge-discharge curve” as required by independent claim 1 and substantially included in independent claim 2 of the present application.

Allowable Subject Matter
5.	Claims 1-2 are deemed allowable.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852